 



Exhibit 10.1
SUBSIDIARY ASSUMPTION AND JOINDER AGREEMENT
          THIS SUBSIDIARY ASSUMPTION AND JOINDER IN SUBSIDIARY GUARANTY,
SECURITY AGREEMENT and PLEDGE AGREEMENT (this “Joinder”) is executed as of
September 30, 2006 by RJR Packaging, LLC, a Delaware limited liability company
(“RJR Packaging”), R. J. Reynolds Global Products, Inc., a Delaware corporation
(“GPI”), and Scott Tobacco LLC, a Delaware limited liability company (“Scott”)
(RJR Packaging, GPI and Scott each a “Joining Party” and collectively, the
“Joining Parties”), and delivered to JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) and as Collateral Agent, for
the benefit of the Creditors (as defined below). Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement (as defined below)
shall be used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, Reynolds American Inc. (the “Borrower”), the various lending
institutions from time to time party thereto (the “Lenders”), and the
Administrative Agent, have entered into a Credit Agreement, dated as of May 7,
1999, as amended and restated as of November 17, 2000, as further amended and
restated as of May 10, 2002, as further amended and restated as of July 30,
2004, and as further amended and restated as of May 31, 2006 (as so amended and
restated and as the same may be further amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to the Borrower and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, all as contemplated therein
(the Lenders, each Letter of Credit Issuer, the Administrative Agent, the Lead
Agents and the Collateral Agent herein called the “Lender Creditors”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more agreements or arrangements with JPMCB or any of its affiliates
(even if JPMCB ceases to be a Lender under the Credit Agreement for any reason
(JPMCB, any such affiliate and their respective successors and assigns, each, a
“Credit Card Issuer”)) providing for credit card loans made available to certain
employees of the Borrower and/or one or more of its Subsidiaries (each such
agreement or arrangement with a Credit Card Issuer, a “Secured Credit Card
Agreement”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more (i) interest rate protection agreements (including, without
limitation, interest rate swaps, caps, floors, collars and similar agreements),
(ii) foreign exchange contracts, currency swap agreements, commodity agreements
or other similar agreements or arrangements designed to protect against the
fluctuations in currency or commodity values and/or (iii) other types of hedging
agreements from time to time (each such agreement or arrangement with a Hedging
Creditor (as hereinafter defined), together with the Existing Interest Rate Swap
Agreement, a “Permitted Hedging Agreement”) with any Lender, any affiliate
thereof or a syndicate of financial institutions organized by a Lender or an
affiliate of a Lender (even if, in either case, any

 



--------------------------------------------------------------------------------



 



such Lender ceases to be a Lender under the Credit Agreement for any reason)
(any such Lender, affiliate or other such financial institution that
participates therein, and in each case its subsequent successors and assigns,
collectively, the “Hedging Creditors”, and together with the Lender Creditors
and each Credit Card Issuer, the “Creditors”);
          WHEREAS, the Joining Parties are direct or indirect Subsidiaries of
the Borrower and desire, or are required pursuant to the provisions of the
Credit Agreement, each to become a Subsidiary Guarantor under the Subsidiary
Guaranty, an Assignor under the Security Agreement and a Pledgor under the
Pledge Agreement; and
          WHEREAS, each Joining Party will obtain benefits from the incurrence
of Loans by the Borrower, and the issuance of, and participation in, Letters of
Credit for the account of the Borrower, in each case pursuant to the Credit
Agreement, and the maintaining and/or entering into by the Borrower and/or one
or more of its Subsidiaries of Secured Credit Card Agreements and the Permitted
Hedging Agreements and, accordingly, desires to execute this Joinder in order to
(i) satisfy the requirements described in the preceding paragraph and
(ii) induce (x) the Lenders to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower, (y) JPMCB or
any of its affiliates to continue to enter into Secured Credit Card Agreements
with the Borrower and/or its Subsidiaries and (z) the Hedging Creditors to
continue to enter into Permitted Hedging Agreements with the Borrower and/or its
Subsidiaries.
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Joining Party, the receipt and sufficiency of which are hereby
acknowledged, each Joining Party hereby makes the following representations and
warranties to the Creditors and hereby covenants and agrees with each Secured
Creditor as follows:
          1. By this Joinder, each Joining Party becomes (i) a Subsidiary
Guarantor for all purposes under the Subsidiary Guaranty, pursuant to Section 24
thereof, (ii) an Assignor for all purposes under the Security Agreement,
pursuant to Section 10.12 thereof, and (iii) a Pledgor for all purposes under
the Pledge Agreement, pursuant to Section 23 thereof.
          2. Each Joining Party agrees that, upon its execution hereof, it will
become a Subsidiary Guarantor under the Subsidiary Guaranty with respect to all
Guaranteed Obligations (as defined in the Subsidiary Guaranty), and will be
bound by all terms, conditions and duties applicable to a Subsidiary Guarantor
under the Subsidiary Guaranty and the other Credit Documents. Without limitation
of the foregoing, and in furtherance thereof, each Joining Party absolutely,
unconditionally and irrevocably, and jointly and severally, guarantees the due
and punctual payment and performance when due of all Guaranteed Obligations (on
the same basis as the other Subsidiary Guarantors under the Subsidiary
Guaranty).
          3. Each Joining Party agrees that, upon its execution hereof, it will
become a Pledgor under, and as defined in, the Pledge Agreement, and will be
bound by all terms, conditions and duties applicable to a Pledgor under the
Pledge Agreement. Without limitation of the foregoing and in furtherance
thereof, as security for the due and punctual payment when due of the
Obligations (as defined in the Pledge Agreement), the Joining Party hereby
pledges and assigns to the Collateral Agent for the benefit of the Creditors and
grants to the Collateral Agent

2



--------------------------------------------------------------------------------



 



for the benefit of the Creditors a security interest in all its right, title and
interest in, to and under the Collateral (as defined in the Pledge Agreement),
if any, now owned or hereafter acquired by it, in each case to the extent
provided in the Pledge Agreement.
          4. Each Joining Party agrees that, upon its execution hereof, it will
become an Assignor under, and as defined in, the Security Agreement, and will be
bound by all terms, conditions and duties applicable to an Assignor under the
Security Agreement. Without limitation of the foregoing and in furtherance
thereof, as security for the due and punctual payment when due of the
Obligations (as defined in the Security Agreement), each Joining Party hereby
pledges and assigns to the Collateral Agent for the benefit of the Creditors and
grants to the Collateral Agent for the benefit of the Creditors a security
interest in all its right, title and interest in, to and under the Collateral
(as defined in the Security Agreement), if any, now owned or hereafter acquired
by it, in each case to the extent provided in the Security Agreement.
          5. In connection with the grant by each Joining Party, pursuant to
paragraph 3 above, of a security interest in all of its right, title and
interest in the Pledge Agreement Collateral in favor of the Collateral Agent,
each Joining Party agrees to perform (to the extent required) for the benefit of
the Creditors, together with the delivery of this Joinder, each of the actions
specified in Section 3.2 of the Pledge Agreement.
          6. Each Joining Party hereby makes and undertakes, as the case may be,
each covenant, representation and warranty made by, and as (i) each Subsidiary
Guarantor pursuant to Section 12 of the Subsidiary Guaranty, (ii) each Assignor
pursuant to Articles II, III, IV, V and VI of the Security Agreement and
(iii) each Pledgor pursuant to Section 16 of the Pledge Agreement, in each case
as of the date hereof (except to the extent any such representation or warranty
relates solely to an earlier date in which case such representation and warranty
shall be true and correct as of such earlier date), and agrees to be bound by
all covenants, agreements and obligations of a Subsidiary Guarantor, Assignor
and Pledgor pursuant to the Subsidiary Guaranty, Security Agreement, Pledge
Agreement, respectively, and all other Credit Documents to which it is or
becomes a party.
          7. Annexes A, B, C, D, E and G to the Pledge Agreement are hereby
amended by supplementing such Annexes with the information for each Joining
Party contained on Annexes A, B, C, D, E and G attached hereto as Annex I. In
addition, Annexes A, B, C, D, E, F, I, J and K to the Security Agreement are
hereby amended by supplementing such Annexes with the information for each
Joining Party contained on Annexes A, B, C, D, E, F, I, J and K attached hereto
as Annex II.
          8. This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, that no Joining Party may assign any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders or as otherwise permitted by the Credit
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid

3



--------------------------------------------------------------------------------



 



or unenforceable, such provision shall be deemed to be severable from the other
provisions of this Joinder which shall remain binding on all parties hereto.
          9. From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Credit Document” for all purposes of
the Credit Agreement and the other Credit Documents.
          10. The effective date of this Joinder is September 30, 2006.
* * *

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Joining Party has caused this Joinder to be
duly executed as of the date first above written.

              Address:
401 North Main Street
Winston-Salem, NC 27101   RJR PACKAGING, LLC    
 
  By:
Name:   /s/ Daniel A. Fawley
 
Daniel A. Fawley    
 
  Title:   Vice President and Treasurer    
 
            Address:
401 North Main Street
Winston-Salem, NC 27101   R. J. REYNOLDS GLOBAL PRODUCTS, INC.    
 
  By:
Name:   /s/ Daniel A. Fawley
 
Daniel A. Fawley    
 
  Title:   Vice President and Treasurer    
 
            Address:
939 Adams Street
Bowling Green, KY 42101   SCOTT TOBACCO LLC    
 
  By:
Name:   /s/ Daniel A. Fawley
 
Daniel A. Fawley    
 
  Title:   Vice President and Treasurer    

Accepted and Acknowledged by:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent

         
By:
  /s/ Robert T. Sacks
 
Name: Robert T. Sacks    
 
  Title: Managing Director    

[ANNEX I and II to be attached by the Joining Parties]

5